DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 22 February 2021 has been entered.  Claim 22 has been amended.  Claims 1-12 have been previously canceled.  Claims 13-25 are currently pending and have been considered below.

Response to Arguments
Applicant's arguments filed 22 February 2021 have been fully considered but they are not persuasive.  Applicant argues on pages 6-7 of the Remarks that the combination of references fails to disclose the limitation “rating a deviation in a direction that is orthogonal to the prediction vector more strictly than a deviation in a same direction as the prediction vector; or rating a deviation in a direction that is orthogonal to the hypothesis vector more strictly than a deviation in a same direction as the hypothesis vector” as recited in independent claims 13 and 25.  The Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a stricter rating means that an influence on the calculated degree of similarity is greater. In this manner, it is taken into account that, after its projection into an image, a 3-D point of an object moving in a straight line in equal steps generally does not move in steps of equal size. Instead, the steps in the image are greater when the point is closer to the camera, and the steps are smaller when the point is further away from the camera) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Gibson discloses at pages 433-434, Section II. Motion Trajectory Estimation Review, “Our aim is to estimate a set of trajectories ... which are optimum, in the sense that they best describe the image motion present ... This framework is chosen …, which in this case relate to pairs of trajectories which are spatially close. Firstly, a neighborhood relationship is defined for a pair of trajectories. Two trajectories {p, p'} are deemed to constitute a neighboring pair if their separation in the reference frame 0, is below a given threshold ... The energy function E1 (d|p) assigns a value describing the suitability of a given trajectory p in describing motion with respect to the image data ... 1) Trajectory Suitability—Assuming the motion trajectory describes the motion of a small image patch, instead of a point, then the respective image patches should be similar … The function Dp(t) is a binary function that is equal to 1 if the trajectory p is valid at time t, else it is zero... 2) Spatial Uniqueness— A prospective image patch is compared to neighboring image patches within a small search region ... Conversely, the energy function E2 (p1, p2) describes how well a neighboring pair of trajectories relate to each other. This is also based on two criteria ... 1) Trajectory Compatibility—Neighboring trajectories will generally have similar motion parameters to each other. Incorporating this into a constraint assists in resolving motion ambiguities ... the function v (p1, p2) measures the variance between the two trajectories ... where vmax represents a threshold over which the two trajectories are unlikely to be describing an equivalent motion model. 2) Trajectory Adjacency ... The effect of this is to largely eliminate the problem of intersecting trajectories.”
Gibson discloses a function that measures the variance or deviation in trajectories and rates a trajectory that has a variance that is greater than a maximum threshold as unlikely to be describing an equivalent motion model.  A trajectory that has a variance greater than a maximum threshold value is 
Therefore, the combination of references discloses the limitation “rating a deviation in a direction that is orthogonal to the prediction vector more strictly than a deviation in a same direction as the prediction vector; or rating a deviation in a direction that is orthogonal to the hypothesis vector more strictly than a deviation in a same direction as the hypothesis vector” as recited in independent claims 13 and 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15, 19, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandless, Jeffrey W. "Detection of aircraft in video sequences using a predictive optical flow algorithm." Optical Engineering 38.3 (1999): 523-531, hereinafter, “McCandless”, and further in view of Gibson, David, and Michael Spann. "Robust optical flow estimation based on a sparse motion trajectory set." IEEE Transactions on Image Processing 12.4 (2003): 431-445, hereinafter, “Gibson”.

As per claim 13, McCandless discloses a method comprising: 
ascertaining a prediction vector corresponding to a feature, based on a movement of the feature in a sequence of images, between a first image of the sequence and a second image of the sequence that follows the first image in the sequence (McCandless, page 523, Introduction, prediction technique validates the computation of future optical flow vectors; McCandless, pages 525-526, Description of the Algorithm, in each frame two pieces of information are available: (1) the predicted optical flow vectors based on the previous P frames, and (2) the actual optical flow vectors based on steps 1 through 5 as outlined in Figure 1 on page 524); 
generating a hypothesis vector that is associated with the feature and describes a presumed movement of the feature between the second image and a third image that follows the second image in the sequence (McCandless, pages 525-526, Description of the Algorithm, in each frame two pieces of information are available: (1) the predicted optical flow vectors based on the previous P frames, and (2) the actual optical flow vectors based on steps 1 through 5 as outlined in Figure 1 on page 524); 
calculating a degree of similarity between the prediction vector and the hypothesis vector (McCandless, page 526, Description of the Algorithm The temporal consistency test is defined as follows: 1. The location of acceptable translational optical flow vectors is restricted to a 5x5 window surrounding the predicted pixel location. 2. The magnitude is restricted to within +/- .25 pixels/frame of the predicted magnitude. 3. The direction is restricted to within +/- 10 degrees of the predicted direction. To be accepted as a valid translational optical flow vector, all three components of this test are required to be satisfied for P' of the previous P frames; McCandless, page 526, Fig. 2 Simplified schematic illustrating the predictive portion of the algorithm. In this example, a clustered optical flow vector is present in four sequential frames. In each frame, predictions are made about the location, magnitude, and direction of the optical flow vector in the next three frames (so P = 3) ... In frame 4, the actual clustered optical flow vector is consistent with the predicted optical flow vectors from two of the previous three frames. Consequently, if P' is set equal to 0, 1, or 2 in this example, the clustered vector in frame 4 will pass the temporal-consistency test. If P' is 3, it will fail the temporal consistency test), and 
based on the calculated degree of similarity, evaluating a plausibility that the hypothesis vector describes an actual movement of the feature between the second image and the third image (McCandless, page 526, Description of the Algorithm, In the predictive step, if the clustered optical flow vectors in a given frame are temporally consistent with the predicted optical flow vectors from the previous frames, the clustered vectors are marked as translational optical flow vectors. (For this application, translational optical flow vectors are defined as vectors associated with an independently moving object with a velocity component perpendicular to the camera line of sight.) The temporal consistency test is defined as follows: 1. The location of acceptable translational optical flow vectors is restricted to a 5x5 window surrounding the predicted pixel location. 2. The magnitude is restricted to within +/- .25 pixels/frame of the predicted magnitude. 3. The direction is restricted to within +/- 10 deg of the predicted direction. To be accepted as a valid translational optical flow vector, all three components of this test are required to be satisfied for P' of the previous P frames). 
McCandless does not explicitly disclose the following limitations as further recited however Gibson discloses 
wherein the calculation includes: 
rating a deviation in a direction that is orthogonal to the prediction vector more strictly than a deviation in a same direction as the prediction vector; or rating a deviation in a direction that is orthogonal to the hypothesis vector more strictly than a deviation in a same direction as the hypothesis vector (Gibson, pages 433-434, Section II. Motion Trajectory Estimation Review, Our aim is to estimate a set of trajectories ... which are optimum, in the sense that they best describe the image motion present ... This framework is chosen …, which in this case relate to pairs of trajectories which are spatially close. Firstly, a neighborhood relationship is defined for a pair of trajectories. Two trajectories {p, p'} are deemed to constitute a neighboring pair if their separation in the reference frame 0, is below a given threshold ... The energy function E1 (d|p) assigns a value describing the suitability of a given trajectory p in describing motion with respect to the image data ... 1) Trajectory Suitability—Assuming the motion trajectory describes the motion of a small image patch, instead of a point, then the respective image patches should be similar... 2) Spatial Uniqueness— A prospective image patch is compared to neighboring image patches within a small search region ... Conversely, the energy function E2 (p1, p2) describes how well a neighboring pair of trajectories relate to each other. This is also based on two criteria ... 1) Trajectory Compatibility—Neighboring trajectories will generally have similar motion parameters to each other. Incorporating this into a constraint assists in resolving motion ambiguities ... the function v (p1, p2) measures the variance between the two trajectories ... where vmax represents a threshold over which the two trajectories are unlikely to be describing an equivalent motion model. 2) Trajectory Adjacency ... The effect of this is to largely eliminate the problem of intersecting trajectories). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of McCandless to include the motion model constraints as taught by Gibson in order to improve the optical flow field estimation (Gibson, Abstract).

As per claim 14, McCandless and Gibson disclose the method of claim 13, wherein the method is performed iteratively in a plurality of iterations, and, in one of the iterations the hypothesis vector of the feature is assigned an information item based on an information item assigned to the hypothesis vector of the feature in a preceding one of the iterations (McCandless, page 524, Figure 1, repeat with t = t + 1; McCandless, page 526, Description of the Algorithm, The temporal consistency test is defined as follows: 1. The location of acceptable translational optical flow vectors is restricted to a 5x5 window surrounding the predicted pixel location. 2. The magnitude is restricted to within +/- .25 pixels/frame of the predicted magnitude. 3. The direction is restricted to within +/- 10 degree of the predicted direction. To be accepted as a valid translational optical flow vector, all three components of this test are required to be satisfied for P' of the previous P frames; McCandless, page 526, Fig. 2 Simplified schematic illustrating the predictive portion of the algorithm. In this example, a clustered optical flow vector is present in four sequential frames. In each frame, predictions are made about the location, magnitude, and direction of the optical flow vector in the next three frames (so P = 3)). 

As per claim 15, McCandless and Gibson disclose the method of claim 14, wherein: the information item assigned to the hypothesis vector is a result of a coupling test carried out in each of the iterations (McCandless, page 524, Figure 1, repeat with t = t+1; McCandless, page 526, Figure 2); in the coupling test, the prediction vector and the hypothesis vector of the feature are regarded as interlinked if the calculated degree of similarity between the prediction vector and the hypothesis vector exceeds a predefined degree (McCandless, page 526, Description of the Algorithm, In the predictive step, if the clustered optical flow vectors in a given frame are temporally consistent with the predicted optical flow vectors from the previous frames, the clustered vectors are marked as translational optical flow vectors. (For this application, translational optical flow vectors are defined as vectors associated with an independently moving object with a velocity component perpendicular to the camera line of sight.) The temporal consistency test is defined as follows: 1. The location of acceptable translational optical flow vectors is restricted to a 5x5 window surrounding the predicted pixel location. 2. The magnitude is restricted to within +/- .25 pixels/frame of the predicted magnitude. 3. The direction is restricted to within +/- 10 degree of the predicted direction. To be accepted as a valid translational optical flow vector, all three components of this test are required to be satisfied for P' of the previous P frames); and in each of one or more of the iterations, the evaluation of the plausibility of the hypothesis vector is performed based on whether, in one or more of the iterations that preceded the respective iteration, the prediction vector and the hypothesis vector of the feature were regarded as interlinked (McCandless, page 526, Fig. 2 Simplified schematic illustrating the predictive portion of the algorithm. In this example, a clustered optical flow vector is present in four sequential frames. In each frame, predictions are made about the location, magnitude, and direction of the optical flow vector in the next three frames (so P = 3) ... In frame 4, the actual clustered optical flow vector is consistent with the predicted optical flow vectors from two of the previous three frames. Consequently, if P' is set equal to 0, 1, or 2 in this example, the clustered vector in frame 4 will pass the temporal-consistency test. If P' is 3, it will fail the temporal consistency test). 

As per claim 19, McCandless and Gibson disclose the method of claim 13, wherein the degree of similarity is ascertained, using a predefined function, based on a difference between the prediction vector and the hypothesis vector (McCandless, page 526, Fig. 2 Simplified schematic illustrating the predictive portion of the algorithm. In this example, a clustered optical flow vector is present in four sequential frames. In each frame, predictions are made about the location, magnitude, and direction of the optical flow vector in the next three frames (so P = 3) ... In frame 4, the actual clustered optical flow vector is consistent with the predicted optical flow vectors from two of the previous three frames. Consequently, if P' is set equal to 0, 1, or 2 in this example, the clustered vector in frame 4 will pass the temporal-consistency test. If P' is 3, it will fail the temporal consistency test). 

As per claim 24, McCandless and Gibson disclose the method of claim 13, wherein the generation of the hypothesis vector includes generating a plurality of hypothesis vectors associated with the feature, and the calculation of the degree of similarity and the evaluation of the plausibility are performed for each of the plurality of hypothesis vectors (McCandless, page 526, Fig. 2 Simplified schematic illustrating the predictive portion of the algorithm. In this example, a clustered optical flow vector is present in four sequential frames. In each frame, predictions are made about the location, magnitude, and direction of the optical flow vector in the next three frames (so P = 3) ... In frame 4, the actual clustered optical flow vector is consistent with the predicted optical flow vectors from two of the previous three frames. Consequently, if P' is set equal to 0, 1, or 2 in this example, the clustered vector in frame 4 will pass the temporal-consistency test. If P' is 3, it will fail the temporal consistency test). 

Regarding claim(s) 25: 
McCandless discloses the processor as recited in claim 25 (McCandless, page 526, Description of the Algorithm, The camera images were recorded in S-VHS videotape format and then digitized on a Silicon Graphics (SGI) Onyx computer), and the corresponding reasoning as given earlier (see rejection of claim(s) 13) applies, mutatis mutandis, to the subject-matter of claim(s) 25, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 25.


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandless, Jeffrey W. "Detection of aircraft in video sequences using a predictive optical flow algorithm." Optical Engineering 38.3 (1999): 523-531, hereinafter, “McCandless”, in view of Gibson, David, and Michael Spann. "Robust optical flow estimation based on a sparse motion trajectory set." IEEE Transactions on Image Processing 12.4 (2003): 431-445, hereinafter, “Gibson” as applied to claims 14 and 13 above, respectively, and further in view of Yilmaz, Alper, Omar Javed, and Mubarak Shah. "Object tracking: A survey." Acm computing surveys (CSUR) 38.4 (2006): 13-es, hereinafter, “Yilmaz”.

As per claim 16, McCandless and Gibson disclose the method of claim 14, but do not explicitly disclose the following limitations as further recited however Yilmaz discloses wherein the information item describes an object class of an object associated with the feature (Yilmaz, pages 15-16, Object Tracking, Point Tracking. Objects detected in consecutive frames are represented by points, and the association of the points is based on the previous object state which can include object position and motion). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the object state as taught by Yilmaz in the system of McCandless and Gibson in order to improve the tracking of the feature or the object between frames (Yilmaz, page 16, Object Tracking).

As per claim 17, McCandless and Gibson disclose the method of claim 13, but do not explicitly disclose the following limitations as further recited however Yilmaz discloses wherein the prediction vector is ascertained from a flow field, which describes a reverse flow, and/or the hypothesis vector is ascertained from a flow field, which describes a forward flow (Yilmaz, page 18, Point Tracking, computes the correspondences in the backward direction (from the last frame to the first frame) in addition to the forward direction is also analyzed). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the backward and forward correspondences as taught by Yilmaz in the system of McCandless and Gibson in order to provide a correspondence between the frames in which the feature or object is being tracked (Yilmaz, page 18, Point Tracking).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandless, Jeffrey W. "Detection of aircraft in video sequences using a predictive optical flow algorithm." Optical Engineering 38.3 (1999): 523-531, hereinafter, “McCandless”, in view of Gibson, David, and Michael Spann. "Robust optical flow estimation based on a sparse motion trajectory set." IEEE Transactions on Image Processing 12.4 (2003): 431-445, hereinafter, “Gibson” as applied to claim 13 above, and further in view of Bhanu, Bir, Ramakant Nevatia, and Edward M. Riseman. "Dynamic-scene and motion analysis using passive sensors. II. Displacement-field and feature-based approaches." IEEE Expert 7.1 (1992): 53-64, hereinafter, “Bhanu”.

As per claim 18, McCandless and Gibson disclose the method of claim 13, but do not explicitly disclose the following limitations as further recited however Bhanu discloses wherein, during the calculation of the degree of similarity, the prediction vector is adapted to compensate for a camera motion between a recording of the first image and a recording of the second image and/or a camera motion between a recording of the second image and the third image (Bhanu, page 54, Figure 1, Displacement; Bhanu, page 55, Displacement-field approaches, The 3D motion between the two frames consists of a translation of the camera to the right along its x axis. and with a leftward rotation ( 1.5 degrees) about the vertical y axis). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of McCandless and Gibson to compensate for camera motion between frames as taught by Bhanu in order to be able to track moving objects in situations where environmental conditions and terrain are changing (Bhanu, Abstract).


Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandless, Jeffrey W. "Detection of aircraft in video sequences using a predictive optical flow algorithm." Optical Engineering 38.3 (1999): 523-531, hereinafter, “McCandless”, in view of Gibson, David, and Michael Spann. "Robust optical flow estimation based on a sparse motion trajectory set." IEEE Transactions on Image Processing 12.4 (2003): 431-445, hereinafter, “Gibson” as applied to claim 13 above, and further in view of Kruger, W., Wirfried Enkelmann, and S. Rossle. "Real-time estimation and tracking of optical flow vectors for obstacle detection." Proceedings of the Intelligent Vehicles' 95. Symposium. IEEE, 1995, hereinafter, “Kruger”.

As per claim 20, McCandless and Gibson disclose the method of claim 13, but do not explicitly disclose the following limitations as further recited however Kruger discloses wherein the degree of similarity is ascertained, using a predefined function, based on a weighting of a difference between the prediction vector and the hypothesis vector (Kruger, pages 304-305, Estimation of Optical Flow Vectors, the optical flow vectors are computed ... we cluster the estimated optical flow vectors in order to eliminate outliers and to speed up subsequent processing steps ... it is desirable to have small clusters of similar optical flow vectors at connected image locations. It has been found useful to let clusters consist of all similar optical flow vectors v1, . . . , vN in the 8-connected neighborhood of a center vector v0 with N > =  3. Similarity is decided by (vi – v0)T R-1 (vi – v0) < x with a given threshold x and an appropriate weighting matrix R. For each cluster we compute an optical flow vector representing the cluster in subsequent processing steps). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of McCandless and Gibson to use the similarity determination as taught by Kruger in order to separate moving objects from a stationary environment (Kruger, Abstract).

As per claim 21, McCandless and Gibson disclose the method of claim 13, but do not explicitly disclose the following limitations as further recited however Kruger discloses wherein the calculation of the degree of similarity is performed based on a difference vector generated by calculating a difference between the prediction vector and the hypothesis vector (Kruger, pages 304-305, Estimation of Optical Flow Vectors, the optical flow vectors are computed ... we cluster the estimated optical flow vectors in order to eliminate outliers and to speed up subsequent processing steps ... it is desirable to have small clusters of similar optical flow vectors at connected image locations. It has been found useful to let clusters consist of all similar optical flow vectors v1, . . . , vN in the 8-connected neighborhood of a center vector v0 with N > =  3. Similarity is decided by (vi – v0)T R-1 (vi – v0) < x with a given threshold x and an appropriate weighting matrix R. For each cluster we compute an optical flow vector representing the cluster in subsequent processing steps). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of McCandless and Gibson to use the similarity determination as taught by Kruger in order to separate moving objects from a stationary environment (Kruger, Abstract).

Allowable Subject Matter
Claims 22 and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 22 and 23 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses predicting trajectories of objects using optical flow by clustering optical flow vectors with similar locations, magnitudes and directions using a spatial consistency test and then extending the similar optical flow vectors temporally to make predictions about future optical flow locations, magnitudes and directions in subsequent frames.  The prior art does not disclose the limitations “calculating a degree of similarity between the prediction vector and the hypothesis vector ... based on the calculated degree of similarity, evaluating a plausibility that the hypothesis vector describes an actual movement of the feature between the second image and the third image, wherein the calculation of the degree of similarity is performed based on a difference vector generated by calculating a difference between the prediction vector and the hypothesis vector, wherein the calculation of the degree of similarity includes ascertaining a difference between the prediction vector and the hypothesis vector based on two vector components of the difference vector.”
The closest prior art being McCandless, Jeffrey W. "Detection of aircraft in video sequences using a predictive optical flow algorithm." Optical Engineering 38.3 (1999): 523-531, discloses predicting trajectories of objects using optical flow by clustering optical flow vectors with similar locations, magnitudes and directions using a spatial consistency test and then extending the similar optical flow vectors temporally to make predictions about future optical flow locations, magnitudes and directions in subsequent frames.
Kruger, W., Wirfried Enkelmann, and S. Rossle. "Real-time estimation and tracking of optical flow vectors for obstacle detection." Proceedings of the Intelligent Vehicles' 95. Symposium. IEEE, 1995, discloses a system and method to cluster and track estimated optical flow vectors over subsequent image frames.  The estimated optical flow vectors are clustered to eliminate outliers, the clusters consist of all similar optical flow vectors, the similarity being determined using a given threshold and a weighting matrix.

With respect to the independent claim, the claimed limitations “calculating a degree of similarity between the prediction vector and the hypothesis vector ... based on the calculated degree of similarity, evaluating a plausibility that the hypothesis vector describes an actual movement of the feature between the second image and the third image, wherein the calculation of the degree of similarity is performed based on a difference vector generated by calculating a difference between the prediction vector and the hypothesis vector, wherein the calculation of the degree of similarity includes ascertaining a difference between the prediction vector and the hypothesis vector based on two vector components of the difference vector” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668              
/VU LE/Supervisory Patent Examiner, Art Unit 2668